Citation Nr: 1512612	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  11-09 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right knee disability, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a left wrist disability, to include as secondary to service-connected disability.

4.  Entitlement to service connection for a right wrist disability, to include as secondary to service-connected disability.

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.

6.  Entitlement to a rating in excess of 10 percent prior to July 20, 2011, and in excess of 30 percent since November 1, 2012, for avascular necrosis of the right hip status post total hip replacement.

7.  Entitlement to a rating in excess of 10 percent for avascular necrosis of the left hip.

8.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to July 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a December 2011 rating decision, the RO increased the rating for avascular necrosis of the right hip to 100 percent effective July 20, 2011, for total hip replacement and assigned a 30 percent rating since November 1, 2012.  As those increases did not result in the maximum rating available for the entire rating period, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2014, the Veteran testified during a Board hearing by videoconference.  The record was held open for 60 days following the hearing to provide additional time to submit evidence.  In November 2014, January 2015, and March 2015, the Veteran submitted additional evidence.  

The May 2010 rating decision also denied a rating in excess of 10 percent for avascular necrosis of the left hip.  In a December 2010 statement, the Veteran indicated he had submitted a notice of disagreement to that issue.

In January 2015, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) due in part to his hip disabilities.  While the AOJ has not adjudicated the issue of entitlement to a TDIU, given the Veteran's assertion, the Board will take jurisdiction over the issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this decision, the Board reopens a previously denied claim for service connection for a right knee disability, to include as secondary to service-connected disabilities.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2004 rating decision found that new and material evidence had not been received to reopen a previously denied claim for service connection for a right knee disability.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal.

2.  The evidence received since the October 2004 rating decision relates to unestablished facts necessary to substantiate the claim for service connection for a right knee disability, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 2004 rating decision that found that new and material evidence had not been received to reopen a previously denied claim for service connection for a right knee disability, to include as secondary to service-connected disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the October 2004 rating decision to reopen the previously denied claim for service connection for a right knee disability, to include as secondary to service-connected disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for a right knee disability was originally denied in a February 1991 rating decision because there was no evidence of current disability or of a link between any current disability and service or service-connected left knee disability.  The Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal of that issue.  There is no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2014).  Thus, the decision became final.  

In an October 2004 rating decision, the RO found that new and material evidence had not been received to reopen a previously denied claim for service connection for a right knee disability, to include as secondary to service-connected left knee disability, because there remained no evidence of current disability or of a link between any current disability and service or service-connected left knee disability.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal.  There is no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2014).  Thus, that decision became final.  

The pertinent evidence received since the October 2004 rating decision includes a September 2013 private treatment record, the Veteran's testimony during the October 2014 Board hearing, and a November 2014 letter from a private physician.  The private treatment record shows diagnoses of chondromalacia patella and synovitis of the right knee.  The Veteran testified that his right knee disability is secondary to his service-connected left knee and bilateral hip disabilities.  The private physician stated the Veteran's knee pain is most likely a result of his service, much like his bilateral hip and back conditions.

Presuming the credibility of the evidence, the record now indicates the Veteran has a right knee disability and it may be related to the service-connected left knee disability.  The evidence is new, not cumulative, and relates to unestablished facts necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for service connection for a right knee disability, to include as secondary to service-connected disability, is reopened.  To that extent only, the appeal is granted.


REMAND

Initially, the Board observes that, other than the report of a medical board, there are no service medical records for the Veteran.  Thus, the AOJ should attempt to obtain any additional service medical records that may be outstanding.  

The May 2010 rating decision denied increased ratings for avascular necrosis of both hips.  A June 2010 notice of disagreement only mentioned the right hip, and only that issue has been developed for appeal.  However, in a December 2010 statement, the Veteran indicated he had submitted a notice of disagreement to the denials of increased ratings for both hip disabilities.  The Board construes that statement as a notice of disagreement to the issue of entitlement to a rating in excess of 10 percent for avascular necrosis of the left hip.  Thus, the Board is required to remand the issue to the AOJ for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

With respect to the right knee, a September 2013 private treatment record shows diagnoses of chondromalacia patella and synovitis of the right knee and thus the presence of current disability has been established.  The Veteran testified that his right knee disability is secondary to his service-connected left knee and bilateral hip disabilities.  A November 2014 letter from a private physician reflects the opinion the Veteran's knee pain is most likely a result of his service, much like his bilateral hip and back conditions.  As service connection for the Veteran's bilateral hip and back disabilities has been established as secondary to the service-connected left knee disability, the opinion indicates the Veteran's right knee disability was also caused or aggravated by the service-connected left knee disability.  Thus, he should be afforded an examination to obtain an opinion on the matter.

With respect to the wrists, VA treatment records through March 2014 show complaints of bilateral wrist pain but no diagnosis of a wrist disability.  An April 2007 treatment record, prior to the rating period, shows that an October 2006 MRI of the wrists found a normal left wrist but mild tendonitis of the right wrist.  As a lay person is competent to give evidence about observable symptoms such as pain, the Veteran's complaints of wrist pain in the VA treatment records and statements in support of his claim constitute competent lay evidence of persistent or recurrent symptoms of disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  He also testified that his wrist disabilities may be related to his in-service duties as a plumber that required much use of his wrists or his service-connected left knee disability as he has had to hold onto things when walking.  His service separation document shows that his military occupational specialty was "UT," which the Board observes is utilitiesman and includes the duties of a plumber.  Thus, he should be afforded an examination to obtain an opinion on these matters.  In that regard, the report of a medical board indicates a history of fracturing the left wrist prior to service.  Thus, the examiner should obtain the pertinent history from the Veteran and consider it in rendering the opinion.

With respect to sleep apnea, VA treatment records show a diagnosis of the disorder.  The Veteran also testified that he was told by fellow servicemen he snored in service and told by his wife he stopped "breathing in his sleep."  He further testified that, based on those symptoms, a physician had told him that his sleep apnea began in service.  As the above symptoms are found to be observable by a lay person and are symptoms of sleep apnea, the Veteran should be afforded an examination to determine whether the disability had its onset in or is causally related to service.  

With respect to the right hip, the Veteran testified during the Board hearing that his disability had worsened since the last VA examination in 2011.  Thus, he should be afforded a new examination to determine the current severity of his disability.

Prior to the examination, the AOJ should obtain any outstanding medical records.  The record contains VA treatment notes through March 2014.  Thus, any treatment notes since that time should be obtained.  The Veteran also testified that he has been receiving private medical care for his disabilities.  Thus, the AOJ should ask the Veteran to provide the name of any healthcare provider who has treated him for his disabilities.  The AOJ should attempt to obtain any adequately identified records.  In that regard, a January 2010 VA treatment record shows that the report of an August 2009 fee basis orthopedic consult has been scanned into the Veteran's chart.  Thus, the AOJ should also attempt to obtain the actual reports of all such consults.

As noted in the introduction, the claim for a TDIU has not been adjudicated by the AOJ.  Moreover, as the remand of the above claims could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain any additional service medical records for the Veteran.  

2.  Send the Veteran a statement of the case on the issue of entitlement to a rating in excess of 10 percent for avascular necrosis of the left hip.  He should be advised that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then the issue should be returned to the Board. 

3.  Ask the Veteran to provide the name of any healthcare provider who has treated him for his disabilities.  Attempt to obtain any adequately identified records.  

4.  Obtain any VA treatment records since March 2014.  Also obtain the reports of all fee basis orthopedic consults, to include one from August 2009, as reflected in a January 2010 VA treatment record.

5.  Then, schedule the Veteran for a VA examination to ascertain the nature and etiology of any disorder of the right knee and left and right wrists.  The examiner should review the claims file and note that review in the examination report.  All indicated tests and studies should be performed.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology since service.  The examiner should ask the Veteran to describe the history of fracturing the left wrist prior to service, as indicated in the report of a medical board.  The examiner should provide a complete rationale for any opinion expressed.  Specifically, the examiner should address the following.

(a) State whether it is at least as likely as not (50 percent or greater probability) any right knee disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected left knee or bilateral hip disability.  The examiner should consider the November 2014 letter from a private physician indicating the Veteran's knee pain is most likely a result of his service, much like his bilateral hip and back conditions.  

(b) State whether it is at least as likely as not (50 percent or greater probability) any left or right wrist disability had its onset in or is related to active service.  The examiner should consider the Veteran's history of fracturing the left wrist prior to service, as indicated in the report of a medical board, and his duties as a utilitiesman.  Also state whether it is at least as likely as not (50 percent or greater probability) any left or right wrist disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected left knee or bilateral hip disability.  The examiner should consider the Veteran's testimony he has had to hold onto things when walking due to his left knee disability.

6.  Also schedule the Veteran for an examination to ascertain the nature and etiology of his sleep apnea.  The examiner should review the claims file and note that review in the report.  All indicated tests and studies should be performed.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology since service.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) the sleep apnea had its onset in or is related to active service.  The examiner should consider the Veteran's testimony that he was told by fellow servicemen he snored in service.  The examiner should provide a complete rationale for any opinion expressed.  

7.  Also schedule the Veteran for an examination to determine the severity of his right hip disability.  The examiner should review the claims file and note that review in the report.  All indicated tests and studies should be performed.  The examiner should state whether there is any additional loss of motion during flare-ups or due to fatigability, incoordination, painful motion, excess motion, weakened motion, or other factors.  All pertinent pathology associated with the disability should be noted.  The examiner should discuss how the Veteran's disability impacts his activities of daily living, including his ability to obtain and maintain employment.  A rationale for all opinions should be provided.  

8.  Then, readjudicate the claims, to include adjudication of the claim for a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


